DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/20 is being considered by the examiner.
After-Final Amendments
Applicant's after-final submission of 2/23/21 has been entered.
Allowable Subject Matter
Claims 1, 2, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a multi-focal collimating lens comprising: a central collimating lens portion having a light incidence surface consisting of an upper convex surface and a lower convex surface, the lower convex surface consisting of a left portion and a right portion having same respective shapes as a left portion and a right portion of the upper convex surface, the upper convex surface comprising a gap positioned along a vertical center of the upper convex surface to separate the left portion of the upper convex surface from the right portion of the upper convex surface; two total internal reflection lens portions respectively arranged on a left side and a right side of the central collimating lens portion and collectively sharing two focal points symmetrically located on the opposing sides of the vertical symmetry plane; and an upper edge and a lower edge of the multi-focal collimating lens each having positions determined by the positions of the two focal points, so that the upper edge and the lower edge are positioned to define a cut-off line of the automotive low beam.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent 2, 5-17 claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Related art by the same applicant as the instant application published under US 10890307 teaches a similar lens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875